105 F.3d 664
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re GRAND JURY PROCEEDINGS (Investigation of Giancarlo Parretti)Giancarlo PARRETTI, Appellant,v.UNITED STATES of America, Appellee.
No. 96-55371.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 17, 1996.*Decided Dec. 17, 1996.

Appeal from the United States District Court for the Central District of California, D.C.Misc. No. 30916-GHK;  George H. King, District Judge, Presiding.
C.D.Cal.
DENIED.
Before:  PREGERSON, NORRIS, and REINHARDT, Circuit Judges.


1
ORDER**


2
The district court's order denying appellant's motion to disqualify the United States Attorney for the Central District of California is not subject to appeal.  Flanagan v. United States, 465 U.S. 259, 270 (1984).  We treat the appeal as a petition for mandamus pursuant to 28 U.S.C. § 1651.  See United States v. Greger, 657 F.2d 1109, 1114 (9th Cir.1981).  The petition is DENIED.  See Bauman v. United States Dist. Ct., 557 F.2d 650 (9th Cir.1977).



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3